Citation Nr: 1705440	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee and right quadriceps tendonitis, prior to August 13, 2013. 

2.  Entitlement to a rating in excess of 30 percent for a right total knee replacement and right quadriceps tendonitis, effective October 1, 2014.   

3.  Entitlement to an initial rating in excess of 10 percent for myofascial strain of the left hip, effective May 10, 2011,

4.  Entitlement to an initial 10 percent rating for tendonitis and a calcaneal spur, right ankle, effective May 10, 2011.   

5.  Entitlement to an initial compensable evaluation for left sciatica, effective May 10, 2011.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to January 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in October 2010.  

In February 2013, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been raised by the record, as noted on the first page of this decision, based on a statement from a VA physician in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.



REMAND

In February 2015 and August 2015, during the course of the appeal, the RO issued rating actions with respect to the Veteran's service-connected right knee disorder.  Those actions did not result in a full grant of the benefits sought on appeal; however, the Veteran was not issued a Supplemental Statement of the Case.  

In April 2015, the Veteran's primary care physician at the VA noted that she was receiving Social Security benefits.  Medical records relevant to the receipt of those benefits have not been associated with the Veteran's claims file.  

In addition, the issue of entitlement to a TDIU has been raised, as the April 2015 doctor noted that the Veteran had not been working as a mail carrier since 2004 due to her pain.  

The Veteran testified at the Board hearing in February 2013 that her service-connected disabilities had worsened since she was last evaluated.  In June 2015, she was examined for her lower extremities prior to the case being returned to the Board.  Since then, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Given that a medical opinion is warranted for determining whether the Veteran's service-connected disabilities render her unemployable, additional examination should be provided to determine whether the Veteran's service-connected right knee, left hip, right ankle, and left sciatica have increased in severity since they were last evaluated for compensation and pension purposes in June 2015.

In light of the foregoing, the Board finds the need for additional development of the record.  Accordingly, the case is remanded to the Agency of Original Jurisdiction for the following actions:  

1.  Ask the Social Security Administration for copies of the records associated with the Veteran's receipt of Social Security benefits.  Those records should include, but are not limited to, medical records associated with the receipt of those benefits, any relevant decisions by an Administrative Law Judge, and a copy of the original award letter.  

2.  Ask the Veteran to identify any pertinent treatment records pertaining to her right knee, left hip, right ankle, and left sciatica.

3.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for her right knee, left hip, right ankle, and left sciatica from October 2010 to October 2011, June 2012 to January 2016, and April 2016 to present.

4.  Arrange for the Veteran to be scheduled for a VA orthopedic/neurological evaluation(s) to determine the current severity of her right knee, left hip, right ankle, and left sciatica disabilities.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, or ankylosis of the right knee, left hip, and right ankle disabilities.  Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
* Active motion
* Passive motion
* Weight-bearing
* Nonweight-bearing

The range of motion testing of the right knee, left hip, and right ankle also should specifically note whether - upon repetitive motion - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee, left hip, or right ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For the right knee, in addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

For the right knee, please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the right knee, please state to what degree.

Further, the examiner should fully describe the extent and severity of any neurological symptoms in the left lower extremity related to the service-connected left sciatica, and state whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Finally, the examiner should provide a medical opinion as to the impact of the Veteran's service-connected right knee, left hip, right ankle, and left sciatica disabilities (either separately, or in conjunction with her service-connected lumbar spine, left shoulder, right hip, left knee, and left foot disabilities) on her ability to obtain and maintain gainful employment.  The requested opinion must also take into consideration the relevant employment history and educational history.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  When the actions requested in parts 1-4 have been completed, undertake any other indicated development is warranted. Then readjudicate the issues of entitlement to increased ratings for osteoarthritis of the right knee and right quadriceps tendonitis, a right total knee replacement and right quadriceps tendonitis, myofascial strain of the left hip, tendonitis and a calcaneal spur of the right ankle, and left sciatica.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Ensure that the Supplemental Statement of the Case includes the actions and development taken with respect to the RO's right knee rating decisions of February 2015 and August 2015.  After giving the Veteran an opportunity to respond, perform any indicated development.  Then, if in order, return the case to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

